Citation Nr: 1141101	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-25 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether a December 2007 decision of the Board of Veterans' Appeals (Board), which denied service connection for posttraumatic stress disorder (PTSD) should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The moving party had active service from March 1979 to March 1983.  

This matter is before the Board in response to April 2008 motion for revision or reversal of a December 2007 Board decision, in which the Board denied an appeal for service connection for PTSD.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1400 (2011).  This decision constitutes the Board's determination on that motion. 


FINDINGS OF FACT

1.  The December 2007 Board decision denied service connection for PTSD, finding that the weight of the evidence demonstrated no diagnosis of PTSD.

 2.  The December 2007 Board decision was adequately supported by the evidence then of record and was not undebatably erroneous.

3.  The record does not demonstrate that the correct facts, as they were known in December 2007, were not before the Board in December 2007. 

4.  The record does not demonstrate that the Board incorrectly applied statutory or regulatory provisions extant at that time. 


CONCLUSION OF LAW

The criteria for revision or reversal of the Board's December 2007 decision denying service connection for PTSD on the grounds of CUE have not been met.  
38 U.S.C.A. § 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that the duty to notify and duty to assist provisions of 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) do not apply to motions for CUE in previous Board decisions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2003). 

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  A claim requesting review under this statute may be filed at any time after the underlying decision is made.  Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The moving party's initial motion for review or revision was filed with the Board in April 2008.  Additional contentions in support of the motion were filed with the Board by the moving party's representative in September 2011.  

The statute and implementing regulations provide that a decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

The moving party must "set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement" to set forth clearly and specifically the alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b). 


In the implementing regulation, 38 C.F.R. § 20.1403(a), CUE is defined as: 

a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

The evidence to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  For a Board decision issued on or after July 21, 1992, the record to be reviewed includes relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of situations that are not CUE are:  (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 
	
In other cases prior to promulgation of this regulation, the Court has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The error must be one which would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In the December 2007 Board decision, the Board denied service connection for PTSD, finding that the preponderance of competent and probative medical evidence established that the moving party did not meet the diagnostic criteria for PTSD.  First, the Board found that there was no evidence that the moving party was in combat and no evidence of a verifiable stressor that he had experienced during service.  Next, the Board noted that the moving party had been participating in VA PTSD programs and therapy groups and that a November 2001 attending outpatient progress note showed a diagnosis of PTSD, based upon stressors which had not been verified.  In addition, the Board noted that the record of evidence contained letters from a treatment coordinator and psychiatrist associated with a PTSD program indicating that the moving party had a diagnosis of PTSD and was in treatment programs.  These letters did not state the stressors on which the diagnosis of PTSD was based or provide a rationale for a diagnosis of PTSD.  

Having reviewed and noted the above-mentioned evidence, the December 2007 Board decision accorded greater probative value to an August VA psychiatric examination report and a subsequent December 2006 addendum, which were specifically obtained for the purpose of resolving the question of whether the moving party met the criteria for PTSD.  

In the December 2007 decision, the Board noted that the August 2006 and December 2006 VA examiner's conclusion that the moving party did not meet DSM-IV criteria for PTSD was based on a review of the medical records, the claims file, the moving party's history, and an examination of the moving party.  The Board noted that the August 2006 VA psychiatric examination report and December 2006 addendum included opinions along with detailed rationales for the VA examiner's findings.  Therefore, in the December 2007 Board decision, the Board found that the August 2006 VA psychiatric examination report and December 2006 addendum were the most persuasive evidence as to the question of diagnosis, and hence, were dispositive of the issue on appeal.

After review of the December 2007 Board decision, the evidence of record at that time, and the moving party's contentions, the Board finds that the December 2007 Board decision was adequately supported by the evidence then of record and was not undebatably erroneous.  The record does not demonstrate that the correct facts, as they were known in December 2007, were not before the Board in December 2007.  The record does not demonstrate that the Board incorrectly applied statutory or regulatory provisions extant at that time.  

Furthermore, the record does not demonstrate that, but for any of the alleged factual or legal errors, the outcome of the Board decision would have been manifestly different, that is, would have resulted in a grant of service connection for PTSD or other psychiatric disorder.  To warrant revision of a Board decision on the grounds of CUE, there must have been a factual or legal error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

The moving party contends (in April 2008 and September 2011 motions for revision) that the December 2007 Board decision is CUE for several reasons.  The moving party asserts that the Board decision should have recognized a diagnosed disability of PTSD.  The moving party's April 2008 "motion for revision" is a copy of the December 2007 Board decision with certain passages highlighted and notes written in the margins.  On a cover sheet for this "motion," the moving party wrote "please look at page #7.  It will tell you.  Please revise my case.  I disagree with your decision."   On the copy of page seven of the December 2007 Board decision included with the April 2008 motion, the moving party highlighted passages of the Board's decision, indicating instances in which a VA examiner diagnosed the moving party as having PTSD.  The moving party's representative also made CUE allegations, which are addressed below.

As indicated above, the Board in its December 2007 decision noted the treatment records and letters from examiners indicating diagnoses of PTSD.  Having listed this evidence, the Board stated that it had found that the August 2006 VA psychiatric examination report and the December 2006 addendum was the most persuasive evidence as to the question of diagnosis and noted its reasons for so doing.  Therefore, as the moving party merely argues that the PTSD diagnoses of record were not given proper weight by the Board, the Board finds that this argument as to how the Board weighed the evidence for and against a diagnosis of PTSD in the December 2007 decision is insufficient to warrant revision on the grounds of CUE.  See 38 C.F.R. § 20.1403(d) (revision is not warranted on the grounds of CUE if there is merely a disagreement as to how the facts were weighed or evaluated).

In the April 2008 motion, the moving party also highlighted passages in the December 2007 Board decision in which the Board noted that the moving party specifically denied having nightmares or flashbacks.  In the margins beside these passages in the copy of the December 2007 Board decision, the moving party wrote that the Board should be made aware that he did experience nightmares and flashbacks, which the moving party asserts are attributable to PTSD.  The moving party's April 2008 statements indicating that he currently experienced symptomatology such as nightmares and flashbacks may not be considered in determining whether error existed in the December 2007 Board decision.  See 38 C.F.R. § 20.1403(b) (evidence to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made); see also Porter, 5 Vet. App. at 235-36 (holding that subsequently developed evidence may not be considered in determining whether error existed in a prior decision).

In a September 2011 statement in support of the motion for revision, the moving party's representative made several arguments suggesting the need for revision of the December 2007 Board decision on the grounds of CUE.  In one such argument, the moving party's representative indicated that, in the December 2007 Board decision, the Board noted that the moving party had been diagnosed with several diagnosed psychiatric disorders other than PTSD, to include depression, anxiety, substance abuse issues, and compulsive gambling.  The moving party's representative noted that the Court had found in a 2009 decision that a claim for PTSD would encompass any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Therefore, the moving party's representative suggested that the December 2007 Board decision was CUE because the Board did not address the moving party's other psychiatric disorders to determine if they were somehow related to service.

With regard to this contention, the Board notes, and the moving party's representative concedes, that the Court's Clemons decision was published after the December 2007 Board decision.  By controlling regulation, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  Moreover, the Board notes that the claim before the Board in December 2007 was one of service connection for PTSD, and the Board adjudicated that claim.  In the September 2011 motion for revision, the moving party's representative merely noted that the moving party had been diagnosed with psychiatric diagnoses other than PTSD and listed these diagnoses.  The Board notes the moving party's representative did not indicate which psychiatric disorder supposedly was related to service, or note any evidence in the record suggesting that another psychiatric disorder was related to service.  A mere diagnosis of some psychiatric disorder in the record at the time of the December 2007 Board decision, without a claim for service connection for such disorder, and without any nexus opinion evidence relating the psychiatric disorder to service, does not constitute error, and would not have manifestly changed the outcome of the December 2007 Board decision so that service connection for the psychiatric disorder would undebatably have been granted. 

In the September 2011 motion for revision, the moving party's representative did not assert that it was absolutely clear that the Board would have granted service connection for any of the moving party's psychiatric disorders had they chosen to evaluate them in the December 2007 Board decision.  In brief, the moving party's representative in the September 2011 motion for revision did not offer any indication that the outcome of the December 2007 Board decision would have manifestly changed had the Board considered service connection for any of the moving party's other diagnosed psychiatric disorders.  38 C.F.R. § 20.1403(c).  

The moving party's representative also suggested that, in writing the December 2007 decision, the Board committed CUE by not seeking to procure additional VA records for some period from December 2005 to 2007.  In doing so, the moving party's representative stated that the most recent VA treatment record included in the claims file at the time of the December 2007 Board decision was dated December 2, 2005.  The moving party's representative further indicated that, in a recently submitted September 2008 letter, a VA examiner stated that the moving party had been treated at a VA facility for "Combat Related" PTSD since February 2001.  Therefore, the moving party's representative argued that, as the September 2008 letter indicated that the moving party had been treated at VA facility from February 2001 to the date of the letter, the Board erred by failing to ensure that all the VA treatment records were included in the claims file at the time of the December 2007 decision.

The moving party did not specify any information contained in any outstanding treatment record or records that would establish a fact that was not before the Board at the time of the December 2007 decision.  The facts that the Veteran had received a working diagnosis of PTSD by VA and was receiving VA treatment are established facts that the December 2007 Board decision explicitly recognized and weighed.  Initially, the Board notes that the record to be reviewed at the time of the December 2007 should have included any relevant documents possessed by VA not later than 90 days before October 5, 2007, the date the claims file was transferred to the Board for review.  38 C.F.R. § 20.1403(b).  Although these VA treatment records were not before the Board at the time of the December 2007 rating decision, the accurate facts of a PTSD diagnosis by VA and treatment by VA nonetheless were before the Board.  

As such, the Board could have further assisted by procuring any further treatment records dated after December 2005 prior to authoring the December 2007 Board decision; however, any failure to fulfill the duty to assist cannot constitute CUE.  
38 C.F.R. § 20.1403(d).  Additionally, the Board had constructive possession of such VA treatment records at the time of the December 2007 decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

The moving party has not met the burden of showing how the outcome of the December 2007 Board decision would have manifestly changed had the Board considered any specific outstanding VA treatment records or records not in the claims file at the time of the December 2007 decision.  38 C.F.R. § 20.1403(c).  In the 2008 motion for revision and the September 2011 representative's statement in support of the motion for revision, the moving party did not specify any information contained in any outstanding VA treatment record or records that would have caused the Board to decide the moving party's claim for service connection differently.  Id. (indicating that if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable).  

For the moving party's benefit, the Board will address the moving party's allegations regarding the potentially missing records.  Essentially, the moving party merely stated that the December 2008 letter from a VA examiner noted that the moving party had been treated for combat-related PTSD at VA facility since February 2002 and, therefore, some treatment records must not have been before the Board at the time of the December 2007 decision.  The Board notes that the December 2008 letter is subsequently developed evidence and is not to be considered in determining whether error existed in the prior decision.  Porter at 235-36.  

The Board notes that the record of evidence at the time of the December 2007 Board decision contained many VA treatment records indicating that the moving party was undergoing  VA treatment, to include group therapy, for PTSD.  The Board specifically noted such records in the December 2007 Board decision and found that they had less probative value than the August 2006 VA psychiatric examination report and the December 2006 addendum in determining whether the moving party had a verified diagnosis of PTSD.  Additional VA treatment records showing a continued working diagnosis of PTSD and continued treatment similar to the treatment of record previously shown, which facts were reviewed and noted by the VA examiner in 2006, would have been assigned the same probative value by the Board as the VA treatment record evidence of PTSD that it weighed and considered, that is, such VA treatment evidence of a PTSD diagnosis and treatment would have been outweighed by the August 2006 VA examination and December 2006 addendum determinations that the psychiatric diagnosis was not PTSD. 

Regarding the December 2008's description of the moving party's PTSD as being "combat-related," in the December 2007 decision, the Board specifically reviewed the evidence and found that the moving party was not involved in combat during service.  Specifically, the Board noted that the moving party never reported actually engaging in combat with an enemy or being fired upon by the enemy.  Again, the moving party's representative has offered no clear evidence to indicate that any information contained in VA treatment records not of record at the time of the December 2007 decision would have clearly and unmistakably caused the Board to decide the moving party's claim differently.  38 C.F.R. § 20.1403(c) (indicating that if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable).  

Finally, in the September 2011 motion for revision, the moving party's representative seems to suggest that the moving party's claim should be evaluated in light of the newly enacted PTSD stressor verification regulations, first published at 75 Fed. Reg. 39,843, 39,852 (July 13, 2010).  As the new PTSD stressor regulations were first promulgated in 2010, the Board in December 2007 could not have considered in its December 2007 Board decision; therefore, this subsequent change in legal authority after the December 2007 Board decision cannot be the basis for CUE.  By controlling regulation, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

After a review of the evidence of record at the time of the December 2007 Board decision, and with consideration of the moving party's contentions, the Board finds that the December 2007 Board decision to deny service connection for PTSD was adequately supported by the evidence then of record and was not undebatably erroneous.  The record does not demonstrate that the correct facts, as they were known in December 2007, were not before the Board in December 2007, or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.  For these reasons, the Board finds that the Board's December 2007 decision, which denied service connection for a PTSD, is not clearly and unmistakably erroneous. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404. 


ORDER

The motion for reversal or revision of the December 2007 Board decision to deny service connection for PTSD, on the grounds of CUE, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


